 



Exhibit 10.1
Summary of the Sale & Purchase Agreement
The structure of the Sale and Purchase Agreement (the “Agreement”) is such that
Sun New Media Inc. (“SNMI”) will transfer assets into Sun TV Shop Ltd (the
“Target Company”), a BVI company, and then sell its ownership in the Target
Company to Sun TV Shop PLC (the “Purchaser”), an AIM-listed company.

1.   At the time of the execution of the Agreement, SNMI holds 25 shares, or a
5.5% stake in the Target Company.

2.   In consideration for the sale of 25 shares in the Target Company, SNMI will
receive 32,633,233 new-issued common stock of the Purchaser.

3.   One of the conditions precedent to the Agreement is that SNMI shall
transfer its assets into the legal ownership or control of the Target Company.
SNMI shall then transfer its ownership of the Target Company to the Purchaser
before the completion of the Agreement.

4.   Other conditions precedent to the Agreement include:

  a)   The shares must be admitted to trading on the AIM;     b)   The execution
and delivery of supplementary agreement and documents, including: the Lock-in
Agreement, the Master Transfer Agreement, the Process Agent Letter, the Escrow
Agreement, the Service Agreements, the Letters of Appointment, the New Media
Contracts and the Network Agreement; and     c)   There must be no material
adverse change or breach of warranties;

5.   Bruno Wu, Ricky Ang, and Matthew Burr will be appointed as Directors of the
Board of the Purchaser;   6.   According to a restrictive covenant clause in the
Agreement, SNMI will be prohibited for one year from engaging in any
business/product that:

  a)   Uses an online “exchange” model except between media
inventory/availability and media products/services; and

  b)   Generates online advertising revenue (this restriction is not applicable
to Global Woman Multimedia)

7.   All shares and warrants shall be escrowed in compliance with the Escrow
Agreement between SNMI and the Purchaser. 50% of the shares and warrants shall
be escrowed on the first anniversary of the Agreement, the remaining 50% on the
Second Anniversary of the Agreement, if no claims of the Purchaser arise
according to the Agreements.

8.   The Agreement is governed by English law.

 